DETAILED ACTION
The instant action is in response to application 30 March 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notification of Examiner Change
Due to reasons beyond the office’s control, the prior examiner cannot work on this application.  As such, please ensure any attempt made to contact the office with respect to this application uses the contact information provided in the instant action.
Claim Objections
The claims are objected to for the following informalities: Applicant claims “where in the two arms comprise an upper arm having three arms corresponding to three phases and a lower arm having three arms corresponding to three phrases”.  Though the specification makes clear what is meant via the figures, a single arm comprising multiple arms should be revised in order to increase clarity.  Examiner suggests rephrasing the upper arm and lower arm as an upper branch and lower branch, in order to increase clarity of the claimed language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119).  Examiner Note: A machine translation has been provided of the foreign document.

Lyu fails to disclose a sub module type of all sub modules in the upper arm is same to each other, and a sub module type of all sub modules in the lower arm is same to each other, and wherein the sub module type of the all sub modules in the upper arm is different from the sub module type of the all sub modules in the lower arm.
Wang teaches (see annotated image below) a modular multi-level converter (MMC) comprising: two arms comprising different types of sub modules according to the respective arms; wherein the two arms comprise an upper arm having three arms corresponding to three phases, and a lower arm having three arms corresponding to the three phases wherein each of the three arms corresponding to the upper arm includes at least two sub modules, and each of the three arms corresponding to the lower arm includes at least two sub modules, wherein a sub the three arms of the upper arm is a first sub module type , and a sub module type of all sub modules in the three arms of the lower arm is a second sub module type different than the first sub module type..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyu to use asymmetric arms as disclosed in Wang to provide synchronous compensation.  
As to claim 2, Lyu in view of Wang teaches the voltage change switching signal comprises data about a voltage reference value (Fig. 9) applied to one of the two arms (201, 202).
As to claim 3, Lyu in view of Wang teaches the voltage reference value applied to one of the two arms (201, 202) comprises a direct current (DC) voltage reference value (Vdc) and an alternating current (AC) voltage reference value (VcnN) applied to a corresponding arm (201, 202), and an internal power control constant (210) of the corresponding arm.
As to claim 4, Lyu in view of Wang teaches the internal power control constant (e2, e3) has a constant for maintaining the two arms (201, 202) at a constant voltage.
As to claim 11, Lyu in view of Wang teaches the central controller (210) controls the two sub controllers (Fig. 9, 810, 820) to maintain internal power of the MMC.
As to claim 16, Lyu in view of Wang teaches wherein the sub module type of the all sub modules in the upper arm is a half-bridge type (See Wang, Fig 5).
As to claim 17, Lyu in view of Wang teaches wherein the sub module type of the all sub modules in the lower arm is a full-bridge type (See Wang, Fig 5).
	As to claim 18, Lyu in view of Wang teaches wherein the sub module type of the all sub modules in the upper arm is a half-bridge type, and the sub module type of the all sub modules in the lower arm is a full-bridge type. (See Wang, Fig 5).
.

    PNG
    media_image1.png
    583
    497
    media_image1.png
    Greyscale

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119) and Mizutani (US 5,953,222).
As to claim 5, Lyu in view of Wang teaches wherein the submodule is configures with one of a half bridge type, a full bridge type.

Mizutani teaches the upper arm comprises a neutral point clamp (NPC) type (see Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use NPC modules as disclosed in Miyutani to limit voltages in the modules.  
At the time the claimed invention was tiled, it would have been obvious to one having ordinary skill in the art to use the upper arm comprises a neutral point clamped (NPC) type in Lyu, as taught by Lin, in order to protect the power converter.
As to claim 7, Lyu in view of Wang and Mizutani teaches the central controller (210) controls a sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control a DC voltage (Vdc) applied to the lower arm (202) when DC over current is generated in a system comprising the MMC.
As to claim 8, Lyu in view of Wang and Mizutani teaches the central controller (210) controls the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control the DC voltage (Vdc) applied to the lower arm (202) and to synthesize a DC voltage applied to the upper arm (201) and the DC voltage applied to the lower arm to voltage 0.
As to claim 9, Lyu in view of Wang and Mizutani teaches the DC voltage (Vdc) applied to the upper arm (201) is (Vdc rated)/2 (see equation 10); and the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) controls amplitude of the DC voltage applied to the lower arm in the range of -(Vdc rated)/2 to (Vdc rated)/2 (see equation 10).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119) and Jaldanki (US 20190199213).
As to claim 12, Lyu fails to disclose the central controller generates a common voltage to maintain power of each of the two arms and applies the generated common voltage to an AC 
Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output terminal (AC1) of each of the two arms, wherein only a positive- sequence current flows in the three phases (see paragraph 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use common voltage control as disclosed in Jaldanki to control circulating current.  
As to claim 13, Lyu in view of Chang and Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output (AC1) terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases (see ¶127).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839